Citation Nr: 1631238	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for anemia (hairy cell leukemia).

2.  Entitlement to service connection for dyslipidemia (ischemic heart disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for anemia (hairy cell leukemia) and for dyslipidemia (ischemic heart disease).  The Veteran's records were subsequently transferred to the Detroit, Michigan RO.  

By rating decision dated October 2001, the RO denied the Veteran's claim for service connection for anemia.  He was notified of this determination and of his right to appeal by a letter dated December 2001, but did not file a timely appeal.  A January 2011 RO letter informed the Veteran that his claim was being reviewed based on the addition of ischemic heart disease and hairy cell leukemia to the list of diseases subject to presumptive service connection based on exposure to Agent Orange in Vietnam.  The Board has characterized the issues in the same manner as that of the RO, and will consider the claim for service connection for anemia on a de novo basis.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to Agent Orange.

2.  Anemia was manifested many years following service, and is not shown to be related to service; the Veteran is not shown to have hairy cell leukemia.

3.  The Veteran is not shown to have a disability associated with dyslipidemia, nor is he shown to have ischemic heart disease.



CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active service, nor may hairy cell leukemia be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Dyslipidemia was not incurred in or aggravated by active service, nor may ischemic heart disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and VA medical records have been secured.  He was afforded VA examinations to determine the existence of hairy cell leukemia and ischemic heart disease.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are negative for complaints or findings pertaining to anemia, hairy cell leukemia or heart disease.  The heart and vascular system were normal on the separation examination in August 1967.  A chest X-ray was negative.  

Military personnel records show that the Veteran served in Vietnam and was awarded the Purple Heart Medal.  

VA outpatient treatment records show that the Veteran was noted to have dyslipidemia in June 2009.  It was noted in November 2000 that he had recently been discharged from the hospital with anemia and an evaluation of rectal bleeding.  It was indicated that no cause of the bleeding was found.  The assessment was anemia from chronic lower gastrointestinal bleed of unknown etiology.  On VA cardiology consultation in April 2010, it was assessed that the Veteran had chest pain secondary to gastroesophageal reflux disease.  

A VA examination was conducted in February 2011.  It was noted the Veteran had no diagnosed cardiac condition and a review of the medical records showed no cardiac history.  The examiner concluded there was insufficient evidence to warrant a diagnosis of ischemic heart disease or its residuals.  

On February 2011 VA examination, the Veteran stated he believed he had hairy cell leukemia based on the fact he had been hospitalized and given blood a few times.  The examiner noted that a review of the record showed that the Veteran was admitted to a VA hospital in October 2000 with a diagnosis of anemia and was found to have a gastrointestinal bleed.  She found that there was insufficient evidence to warrant a diagnosis of hairy cell leukemia or any other B-cell leukemia. 

VA outpatient treatment records show that the Veteran underwent myocardial perfusion imaging in May 2011 and the test was not significant enough to suggest ischemia and was clinically negative for ischemia.  He presented to the cardiology clinic in June 2011 with left-sided chest pain at rest.  There was no radiation.  It was noted that testing suggested ischemia.  The test apparently was the myocardial perfusion imaging accomplished in May 2011 which was reported as not showing ischemia.  Coronary angiography in August 2011 showed no angiographically demonstrable flow limiting coronary artery disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  

	Anemia (hairy cell leukemia)

The service treatment records contain no complaints or findings concerning anemia.  The initial indication following service of anemia was in 2000 when it was associated with gastrointestinal bleeding. 

As to the Veteran's assertions that his anemia is related to service, his lay opinion cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer). However, the medical evidence of record indicates that the Veteran's anemia had its onset many years after service, and there is no competent medical evidence of record suggesting it is related to service.  

As noted above, the Board acknowledges that the Veteran served in Vietnam.  The February 2011 VA examination specifically found that he does not have hairy cell leukemia.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for anemia (hairy cell leukemia).

	Dyslipidemia (ischemic heart disease)

Regarding the claim for service connection for dyslipidemia, the threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought.  

While it is true that dyslipidemia has been documented in the record, this represents a laboratory finding.  See Dorland's 31st Ed. (2007) at 2006.  This finding does not constitute a disability for which VA compensation benefits are payable.  The Veteran has not shown he has a disability that can be attributed to such laboratory results.   The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As a diagnosis of a disability resulting from dyslipidemia is not shown, there is no basis on which service connection may be granted. 

With respect to ischemic heart disease, the record fails to show the Veteran has such disease.  The service treatment records are negative for findings relating to cardiovascular disease.  When the Veteran was examined by the VA in February 2011, the examiner specifically concluded that the Veteran did not have ischemic heart disease.  She noted that a review of the Veteran's medical records showed no cardiac history.  The Board notes that VA records of June 2011 states that myocardial perfusion imaging suggested ischemia.  However, it was reported in January 2012 that the study was negative for ischemia.  In addition, testing in August 2011 did not reveal coronary artery disease.  Since ischemic heart disease has not been demonstrated at any time following service, there is no basis on which service connection may be based.  See Brammer v. Derwinski, 3 Vet. App. 223.  

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for anemia (hairy cell leukemia) is denied.

Service connection for dyslipidemia (ischemic heart disease) is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


